EXAMINER'S COMMENTS
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The after final amendment of 09 March 2021 has been entered in full.  Claims 2-4, 6, 8, 10, 13, 15, and 17-20 are canceled.  Claims 14 and 16 are withdrawn from consideration.  Claims 1, 5, 7, 9, 11, and 12 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 2-4, 6, 8, 10, and 13 under 35 U.S.C. 112, first paragraph, regarding scope of enablement as set forth at pp. 3-6 of the previous Office action (mailed 29 January 2021) is withdrawn in view of the canceled claims (as per the amendment of 09 March 2021).
The rejection of claims 2-4, 6, 8, 10, and 13 under 35 U.S.C. 112, first paragraph, regarding written description as set forth at pp. 6-7 of the previous Office action (mailed 29 January 2021) is withdrawn in view of the canceled claims (as per the amendment of 09 March 2021).

Rejoinder
Claims 1, 5, 7, 9, 11, and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 March 2020 as it pertains to Groups I and II is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judith Toffenetti on 11 March 2021.

The application has been amended as follows: 

Please amend claim 14 as follows:

14. (Currently Amended) A method of inducing bone formation at a site in need thereof in a subject, comprising administering the composition of claim 1 to the site.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims has been amended to reflect the therapeutic activity of the recited protein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
15 March 2021